0 tO SI DH wh Bb WwW HH wv

mW NHR HNN NH he
cDNA HA ROH S&F SF CeRAAREAaRAS

 

 

Case 2:19-cr-00008-RSL Document 48-2 Filed 11/21/19 Page 1 of 3

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, | No. CR19-008-RSL
Plaintiff,
| PROPOSED]
v.
| FINAL ORDER OF FORFEITURE
NOLAN PAUL CYRE,
Defendant. |
= ce

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of
a Final Order of Forfeiture (“Motion”) for the following property:
e Seagate hard drive bearing serial number 5VG9Q4QT.

The Court, having reviewed the United States’ Motion. as well as the other
pleadings and papers filed in this matter, hereby FINDS entry of a Final Order of
Forfeiture is appropriate because:

. On September 20, 2019, the Court entered a Preliminary Order of

Forfeiture finding the hard drive forfeitable pursuant to 18 U.S.C. § 2253
and forfeiting the Defendant’s interest in it (Dkt. No. 38);

Final Order of Forfeiture - | ES Sales ATLORNEN?
j ; -O08- TEWART STREET, SUITE
United States v. Cyre, CR19-008-RSL SEATTLE, WASHINGTON 98101

(206) §53-7970
eo Se YD WH BRB WD HO =

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00008-RSL Document 48-2 Filed 11/21/19 Page 2 of 3

° Thereafter, the United States published notice of the pending forfeitures as
required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
32.2(b)(6)(C) (Dkt. No. 42) and provided direct notice to two identified
potential claimants as required by Fed. R. Crim. P. 32.2(b)(6)(A)
(Declaration of AUSA Michelle Jensen in Support of Motion for Entry of a
Final Order of Forfeiture, 4 2, Exs. A & B); and,

e The time for filing third-party claims has expired, and none were filed.

NOW, THEREFORE, THE COURT ORDERS:
1. No right, title, or interest in the above-identified hard drive exists in any

party other than the United States;
2. The hard drive is fully and finally condemned and forfeited, in its entirety,

to the United States; and,
3. The United States Department of Homeland Security, Homeland Security
Investigations is authorized to dispose of the hard drive as permitted by governing law.

IT IS SO ORDERED.

£ ¢
DATED this day of Nevember, 2019.

(Wi Sark?

THE HON. ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Final Order of Forfeiture - 2 eee ae a ae
‘ 5; is TEWART STREET, SUITE
United States v. Cyre, CR19-008-RSL SEATILE, WASHINGTON 98101

(206) 553-7970
Oo Oo YN DW HW BR W LH we

mw NY HN NY NH NN BD BR RO mee
oOo nN DN FF YW NY S§ BD OO AD HD WA FB W YH HY CO

 

 

Case 2:19-cr-00008-RSL Document 48-2 Filed 11/21/19 Page 3 of 3

Presented by:

MICHELLE JENSEN

Assistant United States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, WA 98101

(206) 553-2242

Michelle. Jensen@usdoj.gov

Final Order of Forfeiture - 3
United States v. Cyre, CR19-008-RSL

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 9810]
(206) 553-7970
